240 Ga. 33 (1977)
239 S.E.2d 361
MILAM
v.
MILAM.
32823.
Supreme Court of Georgia.
Submitted September 30, 1977.
Decided October 24, 1977.
Leonard Cohen, for appellant.
Beard & Vaughn, William I. Beard, Ralph D. Vaughn, for appellee.
UNDERCOFLER, Presiding Justice.
Appellant's petition to decrease his alimony payments was denied after hearing. The trial court concluded appellant's income was not substantially less than at the time of divorce in 1974. The trial court's findings of fact determined appellant in 1974 was drawing unemployment compensation and a military retirement of approximately $279 per month; that his present income was $104 salary per week and a military retirement of $369 per month. Appellant contends the trial court's finding as to his 1974 income is impermissible because his petition shows his 1974 income was $200-$250 salary per week plus military retirement of $279 per month and that appellee admitted this allegation in her answer. Appellant argues that the trial court did not consider appellee's admission of fact. *34 Unfortunately there is no transcript of the hearing. Without the transcript we can not know what transpired. Consequently we can not say that the trial court's findings are "clearly erroneous." Code Ann. § 81A-152 (a).
"A substantial decrease in the husband's income or financial status since the date of the decree may warrant a decrease of alimony but does not demand it." Potts v. Potts, 229 Ga. 827 (194 SE2d 471) (1972).
Judgment affirmed. All the Justices concur.